People v Denisha D.-L. (2022 NY Slip Op 02276)





People v Denisha D.-L.


2022 NY Slip Op 02276


Decided on April 6, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 6, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

BETSY BARROS, J.P.
ANGELA G. IANNACCI
CHERYL E. CHAMBERS
DEBORAH A. DOWLING, JJ.


2017-09178
 (Ind. No. 8782/16)

[*1]The People of the State of New York, respondent,
vDenisha D.-L. (Anonymous), appellant.


Patricia Pazner, New York, NY (Anders Nelson of counsel), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove, Jodi L. Mandel, and Daniel Berman of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (Dineen Riviezzo, J.), rendered July 18, 2017, adjudicating her a youthful offender, upon her plea of guilty to assault in the second degree, and imposing sentence.
ORDERED that the judgment is modified, on the law and as a matter of discretion in the interest of justice, by vacating so much of the sentence as imposed mandatory surcharges and fees; as so modified, the judgment is affirmed.
As consented to by the People, we modify the judgment by vacating the surcharges and fees imposed on the defendant at sentencing (see People v Jeorid G., 200 AD3d 1069; People v Henry P.-M., 196 AD3d 650; People v Dyshawn B., 196 AD3d 638).
BARROS, J.P., IANNACCI, CHAMBERS and DOWLING, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court